Citation Nr: 1703598	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-30 924	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for ankylosing spondylitis.

2. Entitlement to service connection for tinnitus, to include as secondary to ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In November 2013, the Board denied service connection for bilateral hearing loss and remanded the remaining claims for additional development.  In June 2016, the Board requested a Veterans Health Administration (VHA) medical advisory opinion in this matter; in September 2016, the Board sought clarification of that opinion.


FINDINGS OF FACT

1. Competent (medical) evidence establishes that trauma from an automobile accident in service was an etiological factor in the Veteran's development of ankylosing spondylitis pathology. 

2. Competent (medical) evidence establishes that the Veteran's ankylosing spondylitis was an etiological factor for his development of tinnitus. 


CONCLUSIONS OF LAW

1. Service connection for ankylosing spondylitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2. Service connection for tinnitus as secondary to ankylosing spondylitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.  

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On August 1972 enlistment examination, the Veteran's spine was normal on clinical evaluation.  In an August 1975 report of medical history he indicated that he had not had ear trouble, recurrent back pain, arthritis, or a bone or other joint deformity.  On August 1975 separation examination, his ears and spine were normal on clinical evaluation.

An August 1997 VA spine X-ray found ankylosing spondylitis.  An October 2002 note indicates the Veteran reported the low back pain began when he was stationed in Germany.  

A September 2003 VA treatment record notes the Veteran denied tinnitus.  Another September 2003 record notes he reported periodic tinnitus.

A report of a March 2008 private MRI notes the Veteran complained of neck and shoulder pain and left hand numbness after a motor vehicle accident.  The reviewing physician noted that there "has either been previous surgical fusion or there is congenital fusion" at the C4-5 level.  There were also end plate marrow changes at C3 and C4, posterior disc bulging and osteophyte formation at the C3-4 level, and moderate encroachment on the neuroforamen. 

An April 2008 VA treatment record notes the Veteran sought treatment for neck pain following a February 2008 automobile accident.  He presented a copy of a March 2008 cervical spine MRI report which notes C3-4 herniated nucleus pulposus with cord compression and signal changes as well as congenital fusion of the C2-3 and C4,5,6 levels.  In June 2008, he reported he had neck pain before the July 2008 accident and was also involved in an accident in service, in 1974.  Cervical spine stenosis was diagnosed.

In his July 2008 claim seeking service connection, the Veteran asserted his ankylosing spondylitis resulted for a 1974 automobile accident.  He reported his tinnitus began the same year.  In an accompanying statement, he reported he injured his neck, shoulders, back and tail bone in the September 1974 accident.  He said he sought treatment from military providers, but was only provided prescribed pain medication.  

In a July 2008 statement, an acquaintance who said he served with the Veteran reported he witnessed the Veteran wreck a car, injuring himself.

In a March 2009 treatment record, the Veteran's VA treating physician noted the Veteran had cervical disk disease status post microdiskectomy following the February 2008 accident.  She indicated she had treated him since May 2000 and opined there is no nexus between his ankylosing spondylitis and the acute cervical disease that causing radiculopathy. 

A June 2010 letter from a private neurologist, notes that the Veteran sought treatment for neck pain in August 2008, and that he performed a C3-4 anterior cervical discectomy and fusion that same month.  The physician reviewed the results of a March 2008 MRI and opined the Veteran "suffered a traumatic event to the cervical spine in his past" and that a traumatic event with a past medical history of ankylosing spondylitis would explain the appearance of a possible congenital fusion and endplate changes to the C3-4 with encephalomalacic changes.  The provider noted the Veteran was injured on active duty.  In a July 2010 letter, another private physician reported he first treated the Veteran for ankylosing spondylitis in January 1988.  He noted the Veteran reported receiving spinal injuries in a 1974 automobile accident but that he did not know the extent of those injuries.  He opined there was "a possibility of some causal aggravation" between the accident and the Veteran's ankylosing spondylitis.  He explained he had seen cases of trauma precipitating a flare and, perhaps, reactivating the inherited immune defense system marked by the HLA-B27 gene.  An attached January 1988 treatment record notes a "clear diagnosis of ankylosing spondylitis" and indicates the Veteran had it for "a number of years."  A January 1989 note notes he reported experiencing "a little bit of tinnitus" that he associated with medication prescribed for the ankylosing spondylitis.

In his July 2010 substantive appeal, the Veteran contended his ankylosing spondylitis was aggravated by the automobile accident in service and by work as a power plant operator, mechanic, and heavy truck driver.

On October 2010 VA audiological examination, tinnitus was diagnosed.  The Veteran reported he was exposed to the noises of mobile generators, turbine and diesel engines, and the firing range in service.  After service, he worked as a mechanic and was exposed to engine noise.  He denied recreational noise exposure.  He reported constant tinnitus.  The examiner, who indicated she reviewed the claims file, stated she could not opine regarding the etiology of the tinnitus without resort to mere speculation based on the available information.  She noted the claims file did not show complaint or a diagnosis of tinnitus within one year following service and that a puretone threshold shift in service was not shown.  

In a July 2012 letter, a self-identified commanding officer of the Veteran's company, reported that during service the Veteran was involved in an automobile accident and did not think then that it was as serious at it now appears to have been.

At the October 2012 Board hearing, the Veteran testified that he injured his neck in an accident in service and has continued to feel pain since  He also testified his duties as a mechanic in service exposed him to noise that caused hearing loss and tinnitus.

The Board previously found the Veteran had submitted credible evidence that he was in a motor vehicle accident in service (albeit with the nature and scope of injuries sustained unknown).

Ankylosing spondylitis was diagnosed on December 2013 VA back examination.  The examiner, who indicated she reviewed the claims file, opined the ankylosing spondylitis is unrelated to the Veteran's service, including the accident therein.  She explained the HLA-B27 gene "marks him as being at risk for the disease."

On December 2013 audiological examination, tinnitus was diagnosed.  The Veteran reported he began having problems with tinnitus in 1988 after Indocin was prescribed for his ankylosing spondylitis.  The examiner opined it is "not likely" that the tinnitus is directly related to exposure to acoustic trauma in service, "but more likely related to his long term use of" medications prescribed to treat the ankylosing spondylitis.  She explained his hearing acuity was normal on enlistment and discharge examinations.  She noted the earliest recorded complaint of tinnitus was in 1988 and directly correlates with use of prescribed Indocin.    

Because the medical evidence of record was inadequate for the Board to properly consider whether the Veteran's ankylosing spondylitis was aggravated by trauma in service, the Board sought a VHA medical advisory opinion in the matter.
In an August 2016 VHA response, the consulting expert (a Board-certified orthopaedic surgeon) indicated ankylosing spondylitis is a disease, suggesting it is a condition capable of improving or deteriorating.  He opined the Veteran's ankylosing spondylitis was not aggravated by the automobile accident in service.  He explained the etiology of ankylosing spondylitis, like rheumatoid arthritis, is unknown, but not caused by trauma.  He stated, "a given traumatized joint is not more prone to develop the disease."  He also noted that the accident in service occurred many years before the onset of the ankylosing spondylitis.  He did note "it is possible that the effects of the disease could be felt in an enhanced manner in an involved joint," but such does not amount to aggravation.  

As the response did not comment on the private physician's notation that he had seen cases where trauma precipitated a flare of ankylosing spondylitis, a supplemental opinion was requested.

In an October 2016 letter, the same consulting VHA expert noted he was "in substantial agreement" with the June 2010 opinion (by a private provider supporting the Veteran's claim).  He explained that a stiff spine is more prone to injury and a spine with ankylosing spondylitis is also therefore more prone to injury, which is tantamount to aggravation.  

It is not in dispute that the Veteran has ankylosing spondylitis.  The critical question remaining is whether such disability is related to his service.  The Board interprets the private and December 2013 VA opinions as suggesting there is a genetic component in the development of ankylosing spondylitis.  In the August 2016 opinion, the VHA expert indicated ankylosing spondylitis is a disease, capable of worsening or increasing in severity.  When asked to address the private physician's opinion that trauma can precipitate a flare of (aggravate) ankylosing spondylitis, the VHA expert indicated he was in substantial agreement.  

Considering the private and VHA opinions cumulatively, the Board finds they indicate a traumatic event, such as the Veteran's automobile accident in service, can (and did) trigger the onset of pathology reflective of ankylosing spondylitis superimposed on the genetic component of such disease.  The Board finds no reason to question the combined expertise of the consulting private physicians and VHA expert in the opinions offered.  The opinions cite to factual data and medical principles and are probative evidence in this matter.  Notably, the December 2013 VA examiner (who offered an opinion against the claim) does not appear to have considered whether trauma in service triggered the onset of ankylosing spondylitis pathology.  While the record suggests that a February 2008 postservice accident resulted in additional cervical spine disability, ankylosing spondylitis was diagnosed as early as in January 1988 (decades before that accident).  Significantly, his treating physician noted it had existed for a number of years at that time.  Resolving any remaining reasonable doubt in the Veteran's favor, as required by the law, the Board finds it is reasonably shown, as stated in the Veteran's private treatment providers' June 2010 and July 2010 opinions, that trauma from a 1974 automobile accident triggered appearance/was (together with a genetic component) an etiological factor in the Veteran's development of ankylosing spondylitis pathology.  The Board therefore concludes that the competent evidence of record supports the Veteran's claim; the requirements for establishing service connection are met.  Service connection for ankylosing spondylitis is warranted.  

It is not in dispute that the Veteran has tinnitus.  The critical question remaining is whether such disability is related to his service or to his now service-connected ankylosing spondylitis.  The January 1989 private treatment record notes he reported experiencing tinnitus when taking medication prescribed to treat the ankylosing spondylitis.  The December 2013 VA examiner opined the tinnitus was more likely related to the use of such medication than to his exposure to noise in service.   The Board finds no reason to question the expertise of the VA examiner or the opinion offered.  There is no probative evidence to the contrary.  (An October 2010 VA examiner stated he could not opine regarding the etiology of the tinnitus without resort to mere speculation.)  The Board concludes that competent evidence supports the Veteran's claim, and that the requirements for establishing secondary service connection are met.  Service connection for tinnitus as secondary to (the now service-connected) ankylosing spondylitis is warranted.  



ORDER

Service connection for ankylosing spondylitis is granted.

Service connection for tinnitus as secondary to service-connected ankylosing spondylitis is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


